Citation Nr: 0018857	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  94-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of an 
ununited fracture of the left transverse process of the 
second lumbar vertebral body, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel
INTRODUCTION

The veteran had active military service from April 1966 to 
April 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The veteran brought a timely appeal to the Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) from a January 
7, 1999 decision of the Board that denied entitlement to a 
rating in excess of the assigned 20 percent for residuals of 
an ununited fracture of the left transverse process of the 
second lumbar vertebral body.  The Court vacated the January 
7, 1999 Board decision and remanded the case for another 
decision taking into consideration matters raised in the 
Court's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1 
(hereafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In summary, parties to this appeal jointly agreed through a 
joint motion that to fulfill the duty to assist the case 
should be remanded to the Board for further development of 
the record through a request for additional service medical 
records, application of relevant case law and precedent 
opinions of the VA General Counsel as well as a comprehensive 
examination.  See, Joint Motion for Remand and to Stay 
Further Proceedings, inter alia pages 7-12.
To ensure full compliance with due process requirements and 
applicable case law including Stegall v. West, 11 Vet. App. 
268 (1998) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
the case is REMANDED to the RO at this time for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the National 
Personnel Records Center and request that 
it undertake a search for additional 
service medical records, including 
inpatient records for the veteran as 
provided in M21-1, Part III, paras. 
4.01(b)(2)(b) and 4.03(b). 

3.  The veteran should be asked to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
claim.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

4.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist to 
determine the current nature and extent of 
severity of his service-connected lumbar 
spine fracture residuals.  Any further 
indicated special studies should be 
conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic 
Codes 5285 and 5293 (1999), and a separate 
copy of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of the 
examination and the examination report must 
be so annotated in this regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the pertinent rating 
criteria for the current and, at a minimum, 
the next higher rating, which should be 
provided to the examiner, who should comment 
on the extent of the functional limitations 
caused by the lumbar spine fracture 
residuals.  

The examiner should identify all symptoms or 
manifestations of the disability considered 
and identify the specific functions affected 
by the orthopedic impairment associated with 
the disability.  Any impairment of function 
not so related should be identified, as well 
as the normal range of motion for the lumbar 
spine with an explanation of the impairment 
of function from any deviation from the norm 
observed in the record.  It is requested that 
the examiner provide explicit responses to 
the following questions:

(a) Does the information available regarding 
the lumbar spine fracture residuals show that 
they cause weakened movement, excess 
fatigability, or incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations and on the ability of 
the veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified or determined from the 
information available, the examiner should so 
indicate.

(b) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether such pain 
would be consistent with the level of 
symptoms as evaluated, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to a disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  

In addition, the examiner should offer an 
opinion as to whether there is evidence 
of adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner 
should offer an opinion as to the degree 
of any increased functional impairment 
that could be expected on increased use 
of the lumbar spine expressed, if 
possible, in terms of additional degrees 
of loss of motion, weakness, or other 
functional impairment.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

In the evaluation of the veteran's lumbar 
spine disability, the examiner should provide 
an opinion and detailed findings as to the 
causal, etiological and functional 
relationship, if any, between all low back 
disorders found.  The examiner should also 
state whether there is demonstrable deformity 
of the second lumbar vertebral body as a 
result of the inservice fracture. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures to comply 
with the requirements of Stegall.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for the lumbar spine 
fracture residuals.  In addition to the 
legal precedent mentioned herein, the RO 
should consider VAOPGCPREC 9-98 and 36-97 
and 38 C.F.R. § 3.321(b)(1) in 
readjudicating this matter.  All contacts 
with the appellant should be in 
accordance with the representation 
agreement with his private attorney that 
is assumed remains in effect.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted in this case.  
The appellant need take no action until so notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


